UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 VISION GLOBAL SOLUTIONS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: þ Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: VISION GLOBAL SOLUTIONS, INC. 20400 Stevens Creek Blvd., Suite 700 Cupertino, California 95014 October 16, 2013 Dear Shareholders: You are cordially invited to attend a special meeting of the shareholders of Vision Global Solutions, Inc. to be held at 9 a.m., local time, on November 14, 2013 at Vinson & Elkins, LLP, 1001 Fannin St., Suite 2500, Houston, Texas 77002. At the special meeting, our shareholders will be asked to: (1)Approve an agreement and plan of reorganization, dated as of September 18, 2013 (the “merger agreement”), by and among Vision Global Solutions, Inc. (“Vision,” “VIGS,” or the “Company”), FRI Merger Sub, Inc., a newly formed wholly owned Delaware subsidiary of the Company (“MergerCo”), and FracRock International, Inc., a Delaware corporation (“FRI”), pursuant to which MergerCo will be merged with and into FRI, with FRI being the surviving entity and becoming a wholly owned subsidiary of VIGS (page 30). Further, VIGS had no business activities prior to the acquisition of FRI. As a result, any reference to the Company’s prior business activities, financial results and the associated risk factors are those of FRI. (2)Approve a one-for-480 (1:480) reverse stock split of our outstanding common stock in our amended and restated articles of incorporation, pursuant to which each shareholder will receive one share of common stock for every 480 shares of common stock such shareholder owns (page 48). (3)Approve the change in the name of the Company to “Eco-Stim Energy Solutions, Inc.” in our amended and restated articles of incorporation (page 50). (4)Approve the increase in our authorized preferred stock from 5,000,000 shares to 50,000,000 shares in our amended and restated articles of incorporation (page 51). (5)Transact such other business as may properly come before the special meeting or any adjournment(s) thereof. If the proposed merger is completed, (1) each outstanding share of FRI common stock will be converted into one share of our common stock, and (2) each outstanding option to purchase shares of FRI common stock will be exchanged for an option to purchase the same number of shares of our common stock on the same terms. Immediately following the merger, FRI’s existing shareholders will own approximately 97.2% of our outstanding common stock, assuming 5,472,648shares of our common stock are issued to FRI’s existing shareholders in connection with the merger. The changes to our articles of incorporation are necessary in order to consummate the transactions contemplated by the merger agreement. As explained in the attached proxy statement, following the completion of the merger, we will be engaged in the oil and gas services business. We will hold all of the equity interests of the surviving company of the merger, which will hold all of the assets and liabilities of FRI. Completion of the merger is subject to the satisfaction of a number of important closing conditions, including the approval of the merger agreement, the reverse stock split and the name change by our shareholders at the special meeting.Each of the merger proposal, the name change proposal and the reverse stock split proposal is cross-conditioned upon the approval of the other, and none of those proposals will be deemed approved unless all are approved. iii After careful consideration, the sole member of our board of directors has determined that the approval of the merger agreement and the amended and restated articles of incorporation, including the reverse stock split, the name change and the increase in authorized preferred stock, are advisable, and that such documents are fair to and in the best interests of our shareholders, and has resolved to recommend the approval and adoption of the merger agreement and the amended and restated articles of incorporation by our shareholders. The sole member of our board of directors recommends that you vote “FOR” the approval of (1) the merger agreement, (2) the reverse stock split, (3) the name change, and (4) the increase in authorized preferred stock. The attached proxy statement provides detailed information about the merger agreement, the amended and restated articles of incorporation and the special meeting. Please carefully review the proxy statement, including its appendices. In particular, you should carefully review the section entitled “Risk Factors” beginning on page 15, which describes risk factors relating to the merger and to the post-merger operation of FRI’s business. Your vote is very important. We would like you to attend the special meeting. However, whether or not you plan to attend the special meeting, it is important for your shares to be represented at the special meeting. We urge you to promptly vote by telephone, or by submitting your marked, signed and dated proxy card. You will retain the right to revoke your proxy at any time before the vote or to vote personally if you attend the special meeting. Votingby telephone or by submitting a proxy card will not prevent you from attending the special meeting and voting in person. Please note, however, that if you hold your shares through a broker or other nominee and you wish to vote in person at the special meeting, you must obtain from your broker or other nominee a proxy issued in your name. Remember, failing to vote has the same effect as a vote against the approval of the merger agreement, the reverse stock split, the name change and the increase in authorized preferred stock. This proxy statement is dated October 16, 2013 and, together with the accompanying proxy card, is first being mailed or otherwise distributed to shareholders of Vision Global Solutions, Inc. on or about October 16, 2013. Sincerely, Todd Waltz President and Chief Executive Officer Vision Global Solutions, Inc. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON NOVEMBER 14, 2013 The Notice of Special Meeting of Shareholders and the Proxy Statement for the Special Meeting of Shareholders are available at www.iproxydirect.com/VIGS. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the merger or the merger agreement, passed upon the merits or fairness of the merger agreement or the transactions contemplated thereby, including the proposed merger, or passed upon the adequacy or accuracy of the information contained in this document. Any representation to the contrary is a criminal offense. iv VISION GLOBAL SOLUTIONS, INC. 20400 Stevens Creek Blvd., Suite 700 Cupertino, California 95014 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held On November 14, 2013 October 16, 2013 Notice is hereby given that a special meeting of the shareholders of Vision Global Solutions, Inc. (the “Company”) is to be held at 9:00 a.m., local time, on November 14, 2013 at Vinson & Elkins, LLP, 1001 Fannin St., Suite 2500, Houston, Texas 77002, for the following purposes: (1)Approve an agreement and plan of reorganization, dated as of September 18, 2013 (the “merger agreement”), by and among Vision Global Solutions, Inc. (“Vision,” “VIGS,” or the “Company”), FRI Merger Sub, Inc., a newly formed wholly owned Delaware subsidiary of the Company (“MergerCo”), and FracRock International, Inc., a privately-held Delaware corporation (“FRI”), pursuant to which MergerCo will be merged with and into FRI, with FRI being the surviving entity and becoming a wholly owned subsidiary of VIGS (page 30). (2)Approve a one-for-480 (1:480) reverse stock split of our outstanding common stock in our amended and restated articles of incorporation, pursuant to which each shareholder will receive one share of common stock for every 480 shares of common stock such shareholder owns (page 48). (3)Approve the change in the name of the Company to “Eco-Stim Energy Solutions, Inc.” in our amended and restated articles of incorporation (page 50). (4)Approve the increase in our authorized preferred stock from 5,000,000 shares to 50,000,000 shares in our amended and restated articles of incorporation (page 51). (5)Transact such other business as may properly come before the special meeting or any adjournment(s) thereof. The merger agreement and the amended and restated articles of incorporation, including the reverse stock split, the name change and the increase in authorized preferred stock, are described more fully in the attached proxy statement. You are encouraged to review the entire proxy statement carefully, including the appendices that are attached to the proxy statement. A copy of the merger agreement is attached as Appendix A to the proxy statement and the amended and restated articles of incorporation are attached as Appendix B to the proxy statement. The sole member of our board of directors has approved (1) the merger agreement and (2) the amended and restated articles of incorporation, including the reverse stock split, the name change and the increase in authorized preferred stock, and recommends that shareholders vote “FOR” the proposal to approve the merger agreement, “FOR” the proposal to approve the reverse stock split, “FOR” the proposal to approve the name change, and “FOR” the proposal to approve the increase in authorized preferred stock.Each of the merger proposal, the name change proposal and the reverse stock split proposal is cross-conditioned upon the approval of the other, and none of those proposals will be deemed approved unless all are approved. Only shareholders of record of our common stock at the close of business onOctober 31, 2013 are entitled to notice of and to vote at the special meeting and at any adjournment of the special meeting. All shareholders of record are invited to attend the special meeting in person. We anticipate that our Chief Executive Officer and sole director, who beneficially owns approximately 5.30% of our outstanding common stock, will vote in favor of the merger agreement, the reverse stock split, the name change and the increase in authorized preferred stock. Approval of the merger agreement, the reverse stock split, the name change and the increase in authorized preferred stock requires the approval of the holders, as of the close of business on the record date, of a majority of the shares entitled to vote and represented, in person or by proxy, at the special meeting. The Company, as the sole shareholder of MergerCo, approved the merger, the merger agreement and the amended and restated articles of incorporation on September 16, 2013. v Regardless of whether or not you plan to attend the special meeting, please vote as soon as possible. If you hold stock in your name as a shareholder of record, please complete, sign, date and return the accompanying proxy card in the enclosed envelope. If you hold your stock in “street name” through a broker, bank, or other nominee, please direct the broker, bank or other nominee how to vote your shares in accordance with the instructions that you have received, or will receive, from that person. If you sign, date and mail your proxy card without indicating how you wish to vote, your proxy will be voted in favor of the approval of the merger agreement and in favor of the approval of the reverse stock split, the name change and the increase in authorized preferred stock. If you fail to return your proxy card and do not vote in person at the special meeting, it will have the same effect as a vote against the approval of the merger agreement, the reverse stock split, the name change and the increase in authorized preferred stock. Any shareholder attending the special meeting may vote in person even if he or she has returned a proxy card. Such a vote at the special meeting will revoke any proxy previously submitted. October 16, 2013 By Order of the Board of Directors, TODD WALTZ President and Chief Executive Officer IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON NOVEMBER 14, 2013 The Notice of Special Meeting of Shareholders and the Proxy Statement for the Special Meeting of Shareholders are available at www.iproxydirect.com/VIGS. YOUR VOTE IS IMPORTANT REGARDLESS OF THE NUMBER OF SHARES YOU OWN. IN ORDER TO ENSURE THAT YOUR SHARES ARE VOTED, PLEASE SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD AS PROMPTLY AS POSSIBLE. IF GIVEN, YOU MAY REVOKE YOUR PROXY BY FOLLOWING THE INSTRUCTIONS IN THE PROXY STATEMENT. vi VISION GLOBAL SOLUTIONS, INC. 20400 Stevens Creek Blvd., Suite 700 Cupertino, California 95014 PROXY STATEMENT Special Meeting Of Shareholders To Be Held On November 14, 2013 This proxy statement is being furnished to the shareholders of Vision Global Solutions, Inc. in connection with the solicitation of proxies by the sole member of our board of directors for use at the special meeting of our shareholders to be held on November 14, 2013, and at any adjournments or postponements thereof. This proxy statement and the accompanying proxy card are first being mailed to our shareholders on or about October 16, 2013. The purpose of the special meeting is to consider and vote upon the following: (1)Approve an agreement and plan of reorganization, dated as of September 18, 2013 (the “merger agreement”), by and among Vision Global Solutions, Inc. (“Vision,” “VIGS,” or the “Company”), FRI Merger Sub, Inc., a newly formed wholly owned Delaware subsidiary of the Company (“MergerCo”), and FracRock International, Inc., a privately-held Delaware corporation (“FRI”), pursuant to which MergerCo will be merged with and into FRI, with FRI being the surviving entity and becoming a wholly owned subsidiary of VIGS (page 30). (2)Approve a one-for-480 (1:480) reverse stock split of our outstanding common stock in our amended and restated articles of incorporation, pursuant to which each shareholder will receive one share of common stock for every 480 shares of common stock such shareholder owns (page 48). (3)Approve the change in the name of the Company to “Eco-Stim Energy Solutions, Inc.” in our amended and restated articles of incorporation (page 50). (4)Approve the increase in our authorized preferred stock from 5,000,000 shares to 50,000,000 shares in our amended and restated articles of incorporation (page 51). (5)Transact such other business as may properly come before the special meeting or any adjournment(s) thereof. Record Date; Shares Entitled To Vote; Vote Required To Approve The Transaction Our sole director has fixed the close of business on October 31, 2013, as the date for the determination of shareholders entitled to vote at the special meeting. On the record date, 75,493,885shares of our common stock were outstanding, each entitled to one vote per share. No shares of preferred stock were outstanding on the record date. The presence at the special meeting, in person or by proxy, of the holders of a majority of the issued and outstanding shares of our common stock entitled to vote on the record date is necessary to constitute a quorum for the transaction of business at the special meeting. In the absence of a quorum, the special meeting may be postponed from time to time until shareholders holding the requisite number of shares of our common stock are represented in person or by proxy. “Broker non-votes” and abstentions will be counted towards a quorum at the special meeting and will be treated as votes against the proposals. If you return the attached proxy card with no voting decision indicated, the proxy will be voted “FOR” the approval of all proposals made at the meeting. Each holder of record of shares of our common stock is entitled to cast, for each share registered in his, her or its name, one vote on each proposal as well as on each other matter presented to a vote of shareholders at the special meeting. vii Solicitation, Voting and Revocation of Proxies This solicitation of proxies is being made by the sole member of our board of directors, and we will pay the entire cost of preparing, assembling, printing, mailing and distributing these proxy materials. In addition to the mailing of these proxy materials, the solicitation of proxies or votes may be made in person, by telephone or by electronic communications by directors, officers and employees of the Company, who will not receive any additional compensation for such solicitation activities. We will also reimburse brokerage houses and other custodians, nominees and fiduciaries for their reasonable out-of-pocket expenses for forwarding proxy and solicitation materials to shareholders. Shares of our common stock represented by a proxy properly signed and received at or prior to the special meeting, unless properly revoked, will be voted in accordance with the instructions on the proxy. If a proxy is signed and returned without any voting instructions, shares of our common stock represented by the proxy will be voted “FOR” each proposal and in accordance with the determination of our sole director as to any other matter which may properly come before the special meeting, including any adjournment or postponement thereof. A shareholder may revoke any proxy given pursuant to this solicitation by: (i) delivering to our chief executive officer, prior to or at the special meeting, a written notice revoking the proxy; (ii) delivering to our chief executive officer, at or prior to the special meeting, a duly executed proxy relating to the same shares and bearing a later date; or (iii) voting in person at the special meeting. Attendance at the special meeting will not, in and of itself, constitute a revocation of a proxy. All written notices of revocation and other communications with respect to the revocation of a proxy should be addressed to: Vision Global Solutions, Inc. 20400 Stevens Creek Blvd., Suite 700 Cupertino, California 95014 The sole member of our board of directors is not aware of any business to be acted upon at the special meeting other than consideration of the proposals described herein. viii TABLE OF CONTENTS SUMMARY OF THE PROXY STATEMENT 1 Parties to the Merger 1 Summary of the Merger 2 The Special Meeting of Our Shareholders 2 Risk Factors 3 Reasons for the Merger 3 Recommendation of Our Sole Director 3 Interests in the Merger of Our Sole Director and Executive Officer and Other Related Persons 3 Material United States Federal Income Tax Consequences of the Merger 4 Effects of the Merger and Amended and Restated Articles of Incorporation on our Current Shareholders 4 Conditions to Closing the Merger 4 Changes in Directors and Management 4 QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING 9 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION 14 RISK FACTORS 15 Risks Associated with the Merger 15 Risks Related to Vision and its Business 16 Risks Related to FRI and its Business 18 THE SPECIAL MEETING OF OUR SHAREHOLDERS 27 PROPOSAL I – APPROVAL OF THE MERGER AGREEMENT AND MERGER 30 BUSINESS OF FRACROCK INTERNATIONAL 33 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FRACROCK INTERNATIONAL 39 THE MERGER AGREEMENT 44 PROPOSAL II – APPROVAL OF THE REVERSE STOCK SPLIT 48 PROPOSAL III – APPROVAL OF THE NAME CHANGE 50 PROPOSAL IV – APPROVAL OF THE INCREASE IN AUTHORIZED PREFERRED STOCK 51 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED SHAREHOLDER MATTERS 55 OTHER MATTERS 57 HOUSEHOLDING 57 WHERE YOU CAN FIND MORE INFORMATION 57 FINANCIAL STATEMENTS OF FRAC ROCK INTERNATIONAL F-1 APPENDIX A – MERGER AGREEMENT A-1 APPENDIX B – AMENDED AND RESTATED ARTICLES OF INCORPORATION B-1 ix SUMMARY OF THE PROXY STATEMENT This summary highlights selected information from this proxy statement and may not contain all of the information that is important to you. To understand the merger agreement and the amended and restated articles of incorporation, including the reverse stock split, the name change and the increase in authorized preferred stock, more fully, you should carefully read this entire proxy statement, including its appendixes. The merger agreement is attached as Appendix A to this proxy statement and the amended and restated articles of incorporation is attached as Appendix B to this proxy statement. We encourage you to read the merger agreement and the amended and restated articles of incorporation completely, as those documents, and not this summary, are the legal documents that govern the merger and your rights as a shareholder. Each item in this summary includes a page reference directing you to a more complete description in this proxy statement of that topic. You may obtain the information incorporated by reference in this proxy statement without charge by following the instructions under Where You Can Find More Information beginning on page 57. Parties to the Merger (page 30) VISION GLOBAL SOLUTIONS, INC. History and Development of Vision Global Solutions, Inc. Outer Edge Holdings, Inc. (“Outer Edge”) was incorporated under laws of the Province of Ontario as “Consumer General Inc.” on September 9, 1988. On March 29, 1999, Outer Edge amalgamated with 1345166 Ontario Inc. to form and continue under the name “Outer Edge Holdings Inc.” Outer Edge had no subsidiaries or affiliates. In November 2003, we began the process to change our incorporation domicile from Ontario, Canada to Nevada. Vision Global Solutions Inc., a Nevada corporation (the “Company”, “Vision Global” or “VIGS”), was formed on November 20, 2003 to reincorporate the Company as a Nevada corporation. On January 7, 2005, VIGS completed its redomestication with the filing of its articles of domestication. The Company’s Status As A Shell Company The Company has no business operations and nominal assets and liabilities. The Company is a “shell”company as that term is defined in Rule 405 of the Securities Act of 1933, as amended (the “Securities Act”), and Rule 12b-2 of the Exchange Act of 1934, as amended (the “Exchange Act”), as well as SEC Release Number 33-8407. The term “shell company” means a registrant, other than an asset-backed issuer, that has no or nominal operations, and either: (i) no or nominal assets; (ii) assets consisting solely of cash and cash equivalents; or (iii) assets consisting of any amount of cash and cash equivalents and nominal other assets. As a shell company, we seek to identify and pursue a business combination transaction with private business enterprises that might have a desire to take advantage of the Company’s status as a public corporation through a capital stock exchange, merger, asset acquisition or other similar business combination, which such transactions sometimes are referred to as “reverse acquisitions” or “reverse mergers.” We have no full-time employees and do not own or lease any property. Our common stock is traded on the Over the Counter Bulletin Board (“OTCBB “) under the symbol “VIGS.OB.” In addition to OTCBB, our stock trades on the OTC Market as an OTCQB tier stock. Until recently, most small, fully-reporting issuers were listed exclusively on the OTCBB. However, many fully-reporting issuers, including us, are now traded on what is commonly referred to as the “OTC Pink Sheets” or “OTC Markets”, which are owned and controlled by Pink OTC Markets, Inc., a privately-held, non-governmental entity. FRACROCK INTERNATIONAL, INC. FracRock International, Inc. (“FRI”) is a Delaware corporation engaged in the business of oil and gas services related primarily to international shale oil and gas development and secondarily conventional oil and gas service opportunities outside the United States. FRI plans to utilize its strategic relationships for oilfield service business development in the Latin American countries, with a particular focus in Mexico, Argentina, Colombia and Brazil. FRI’s principal executive offices are located at 2930 West Sam Houston Parkway North, Suite 275, Houston, Texas 77043. The phone number for FRI is (281) 531-7200. 1 FRI had no business activities prior to the acquisition of Frac Rock International, Inc., a company incorporated in British Virgin Islands (“FRIBVI”). As a result, references to FRI’s prior business activities, financial results and associated risk factors are those of FRIBVI. There is no established public trading market for any of FRI’s securities. If the merger is completed, FRI will become a wholly owned subsidiary of Vision. Vision will change its name to Eco-Stim Energy Solutions, Inc. and Vision and FRI will combine their respective business operations. Summary of the Merger (page 44) The merger agreement provides that MergerCo (a wholly owned subsidiary of Vision) will be merged with and into FRI, which will continue as the surviving corporation under the name “FracRock International, Inc.” In the merger, (1) each outstanding share of FRI common stock will be exchanged for one share of our common stock; and (2) each outstanding option to purchase shares of common stock of FRI will be exchanged for an option to purchase the same number of shares of our common stock on the same terms, each after effecting the reverse stock split described below. After the merger, FRI will become our wholly owned subsidiary. In the merger, and after taking into account a one-for-480 reverse stock split, we currently anticipate issuing up to 5,472,648 shares of our common stock to existing holders of common stock of FRI and options to purchase 127,301 shares of our common stock to existing holders of options to purchase common stock of FRI. Immediately following the merger (and taking into account the reverse stock split and other transactions contemplated by our amended and restated articles of incorporation), FRI’s existing shareholders will own an estimated approximately 97.2% of our outstanding common stock, assuming 5,472,648 share of our common stock are issued to FRI’s existing shareholders in connection with the merger. FRI is currently engaged in a private placement of its common stock, which is expected to close before the merger occurs at an issue price of $6.00 per share. The private placement could result in the issuance of 333,333 to 2,500,000 additional shares of common stock of FRI. For purposes of this proxy statement, it is assumed that 2,500,000 shares of common stock of FRI will be issued in connection with the private placement, and thus there will be a total of 5,472,648 shares of common stock of FRI outstanding immediately prior to the merger. The securities offered pursuant to the private placement have not and will not be registered under the Securities Act, and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. The Special Meeting of Our Shareholders (page 27) Time, Date and Place. The special meeting will be held on November 14, 2013, beginning at 9:00 a.m., local time, at Vinson & Elkins, LLP, 1001 Fannin St., Suite 2500, Houston, Texas 77002, and at any adjournment or postponement of the special meeting. Purpose. The purpose of the special meeting is to consider and vote upon proposals to approve the merger agreement and the amended and restated articles of incorporation, including the reverse stock split, the increase in the number of authorized shares of our preferred stock and the name change. Record Date and Quorum. We have fixed the close of business onOctober 31, 2013 as the record date for the special meeting, and only shareholders of record on the record date are entitled to vote at the special meeting. You may vote all shares of our common stock that you owned of record as of the close of business on the record date. The presence at the special meeting, in person or by proxy, of the holders of shares of voting stock representing at least a majority of the total voting power of the shares of voting stock that are eligible to be voted on the record date is necessary to constitute a quorum for the transaction of business at the special meeting. Vote Required. Approval of the merger agreement, the reverse stock split, the name change and the increase in authorized preferred stock requires the approval of the holders, as of the record date, of a majority of the outstanding shares of our common stock entitled to vote and represented, in person or by proxy, at the special meeting. Cumulative voting is not permitted.Each of the merger proposal, the name change proposal and the reverse stock split proposal is cross-conditioned upon the approval of the other, and none of those proposals will be deemed approved unless all are approved. Voting and Proxies. If you hold stock in your name as a shareholder of record, you may vote in person at the meeting, voteby telephone, or by returning the accompanying proxy card in the enclosed envelope. If you hold your stock through a broker, bank or other nominee, you must direct the broker, bank or other nominee how to vote your shares in accordance with the instructions that you have received, or will receive, from that person. 2 Right to Revoke Proxies. If you hold stock in your name as a shareholder of record, you have the right to change or revoke your proxy at any time before the vote is taken at the special meeting by: (1) attending the special meeting in person and voting; (2) submitting a later-dated proxy card; or (3) notifying us that you are revoking your proxy by delivering a later-dated written statement to that effect to us at Vision Global Solutions, Inc., 20400 Stevens Creek Blvd., Suite 700, Cupertino, California 95014, Attention: Chief Executive Officer. Risk Factors (page 15) In evaluating the merger and the merger agreement and before deciding how to vote your shares, you should carefully review the section of this proxy statement entitled “Risk Factors,” which describes risk factors relating to the merger and to the post-merger operations of FRI’s business. Reasons for the Merger (page 31) In August 2013, the management of FRI contacted the shareholders of Vision due to their interest in providing liquidity to their existing shareholders and increasing their ability to raise additional capital through the public markets. In reaching the decision to merge with FRI, the sole member of our board of directors also considered the following factors: ●our current lack of liquidity and our outstanding liabilities; ●the collective experience of the management of FRI in the capital markets and in the global pressure pumping business; and ●the benefits of merging with an operating entity. The foregoing discussion of the information and factors considered by the sole member of our board of directors is not intended to be exhaustive, but includes the material factors considered. In view of the variety of factors considered in connection with its evaluation of the transaction, the sole member of our board of directors did not find it practicable to, and did not, quantify or otherwise assign relative weight to the specific factors considered in reaching its determinations and recommendations. Based on these and other factors, the sole member of our board of directors believes that the merger represents the best available option for us to continue as a going concern and the business combination provides the best existing alternative for our common stockholders to receive value on their investment. Recommendation of Our Sole Director (page47, page 49, page 50 andpage 51) The sole member of our board of directors has determined that the merger, the merger agreement and the amended and restated articles of incorporation, including the reverse stock split, the name change and the increase in authorized preferred stock, are advisable, and that such documents are fair to and in the best interests of our shareholders, has approved and authorized in all respects the merger agreement and the amended and restated articles of incorporation and recommends that you vote “FOR” (1) the approval of the merger agreement, (2) the approval of the reverse stock split, (3) the approval of the name change and (4) the approval of the increase in the number of authorized shares of our preferred stock. Interests in the Merger of Our Sole Director and Executive Officer and Other Related Persons (page 31) As of the record date, our sole director and executive officer beneficially owned approximately 5.30% of our outstanding common stock. Our sole director and executive officer beneficially owns 41,667 shares of FRI. Other than his interest as a shareholder, he has no direct or indirect interest in the merger, the merger agreement, the reverse stock split, the name change or the increase in authorized preferred stock. 3 Material United States Federal Income Tax Consequences of the Merger (page 32) Neither our Company nor our shareholders will recognize any gain or loss or income as a result of the merger or the reverse stock split. Effects of the Merger, the Reverse Stock Split and the Increase in Authorized Preferred Stock onour Current Shareholders (page 45, page 48and page 51) While the merger itself will not affect any of our currently outstanding shares of stock, the issuance of our shares in the merger will decrease our existing shareholders’ percentage equity ownership. Furthermore, the amended and restated articles of incorporation, which must be filed prior to the merger as a condition to closing the merger, will affect the rights of our shareholders. When the amended and restated articles of incorporation are filed, our common stock will undergo a one-for-480 reverse stock split. The reverse stock split shall not immediately affect any of our shareholder’s proportional equity interest, nor will it change any of the rights of the existing holders of our common stock. However, after the reverse stock split is effectuated, our current shareholders will own fewer shares than they presently own (a number equal to one-480th the number of shares owned immediately prior to the reverse stock split). Furthermore, because of the reverse stock split, more authorized shares of common stock will be available for issuance; the reverse stock split will not decrease the 200,000,000 shares of our common stock authorized under the amended and restated articles of incorporation. If these shares are issued, they will decrease our existing shareholders’ percentage equity ownership and, will be dilutive to our existing shareholders. The amended and restated articles of incorporation also increase the number of authorized shares of preferred stock. When we issue these shares of preferred stock, such issuances will also decrease our existing shareholders’ percentage equity ownership and could be dilutive. Conditions to Closing the Merger (page 46) Before the merger can be completed, a number of closing conditions must be satisfied by both parties, including the approval of the merger agreement, the reverse stock split and the name change by our shareholders. Changes in Directors and Management (page 45) After the merger, the board of directors of FRI will become the board of directors of the surviving company. Also, at the closing of the merger, our sole director will increase the number of directors on our board of directors from one to five, appoint the five persons designated by FRI to serve on our board of directors and resign as a director and officer. FRI has advised us that it intends to designate Bjarte Bruheim, Jon Chris Boswell, Thomas E. Hardisty, Carlos A. Fernandez and Jogeir Romestrand to our board of directors. 4 SUMMARY PRO FORMA INFORMATION The unaudited pro forma information of the Company set forth below gives effect to the merger of FRI if it had been consummated as of the beginning of the applicable period. The unaudited pro forma information has been derived from the historical consolidated financial statements of the Company and FRI. The unaudited pro forma information is for illustrative purposes only. You should not rely on the unaudited pro forma financial information as being indicative of the historical results that would have been achieved had the acquisition occurred in the past or the future financial results that the Company will achieve after the acquisition. Vision Global Solutions, Inc. Pro Forma Combined Condensed Statements of Operations Year Ended December 31, 2012 (unaudited) VIGS FRI Pro Forma Adjustments Pro Forma Combined Revenue $
